UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0145 Expires: February 28, 2009 Estimated average burden hours per response…10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* Maiden Holdings, Ltd. (Name of Issuer) Common Stock (Title of Class of Securities) G5753U112 (CUSIP Number) December 31, 2009** (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [x]Rule 13d-1(c) [ ]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). The Reporting Persons have previously reported holdings of Common Stock of the Issuer on Schedule 13D. **Beneficial ownership information contained herein is given as of the date listed above. 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Trafelet Capital Management, L.P. 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[x] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 4,335,131 shares Refer to Item 4 below. 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 4,335,131 shares Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person 4,335,131 shares Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] N/A 11 Percent of Class Represented by Amount in Row (9)* 6.2% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) PN (Limited Partnership) 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Trafelet & Company, LLC 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[x] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 4,335,131 shares Refer to Item 4 below. 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 4,335,131 shares Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person 4,335,131 shares Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] N/A 11 Percent of Class Represented by Amount in Row (9)* 6.2% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) OO (Limited Liability Company) 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Remy Trafelet 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[x] 3 SEC Use Only 4 Citizenship or Place of Organization. United States Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 4,335,131 shares Refer to Item 4 below. 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 4,335,131 shares Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person 4,335,131 shares Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] N/A 11 Percent of Class Represented by Amount in Row (9)* 6.2% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) IN Item1. (a) Name of Issuer Maiden Holdings, Ltd. (b) Address of Issuer’s Principal Executive Offices 131 Front Street Hamilton, HM 12 Bermuda Item2. (a) Name of Person Filing Trafelet Capital Management, L.P. Trafelet & Company, LLC Remy Trafelet (b) Address of Principal Business Office or, if none, Residence 590 Madison Ave 37th Floor New York, NY 10022 (c) Citizenship Trafelet Capital Management, L.P.- Delaware Trafelet & Company, LLC- Delaware Remy Trafelet- United States (d) Title of Class of Securities Common Stock (e) CUSIP Number G5753U112 Item3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) [ ] Insurance Company as defined in Section 3(a)(19) of the Act (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). (e) [ ] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ ] Group, in accordance with §240.13d-1(b)(1)(ii)(J). Item4. Ownership*** Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount Beneficially Owned*** Trafelet Capital Management, L.P.- 4,335,131 shares Trafelet & Company, LLC- 4,335,131 shares Remy Trafelet- 4,335,131 shares (b) Percent of Class Trafelet Capital Management, L.P.- 6.2% Trafelet & Company, LLC- 6.2% Remy Trafelet- 6.2% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote Trafelet Capital Management, L.P.- 0 shares Trafelet & Company, LLC- 0 shares Remy Trafelet-0 shares (ii) shared power to vote or to direct the vote Trafelet Capital Management, L.P.- 4,335,131 shares Trafelet & Company, LLC- 4,335,131 shares Remy Trafelet- 4,335,131 shares (iii) sole power to dispose or to direct the disposition of Trafelet Capital Management, L.P.- 0 shares Trafelet & Company, LLC- 0 shares Remy Trafelet- 0 shares (iv) shared power to dispose or to direct the disposition of Trafelet Capital Management, L.P.- 4,335,131 shares Trafelet & Company, LLC- 4,335,131 shares Remy Trafelet- 4,335,131 shares *** Shares reported herein are held by several private investment funds for which Trafelet Capital Management, L.P. serves as the investment manager.Trafelet & Company, LLC serves as the general partner of Trafelet Capital Management, L.P. and Remy Trafelet serves as managing member of Trafelet & Company, LLC.Each of the Reporting Persons disclaims beneficial ownership of the shares reported herein except to the extent of its or his pecuniary interest therein. Item5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following []. Item6. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not applicable. Item8. Identification and Classification of Members of the Group Not applicable. Item9. Notice of Dissolution of Group Not applicable. Item10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this Statement is true, complete and correct. February 11, 2010 TRAFELET CAPITAL MANAGEMENT, L.P. By: Trafelet & Company, LLC, its General Partner By: /s/ Remy Trafelet Remy Trafelet, Managing Member TRAFELET & COMPANY, LLC By: /s/ Remy Trafelet Remy Trafelet, Managing Member REMY TRAFELET By: /s/ Remy Trafelet Remy Trafelet, individually
